 SQUIRREL BRAND CO., INC.289SQUIRREL BRAND CO., INC.andLOCAL348, BAKERY ANDCONFECTIONARY WORKERS INTERNATIONAL UNION,AFL. Case No.1-CA-1209.April 22, 1953DECISION AND ORDEROn October 14, 1952, Trial Examiner Albert P. Wheatleyissued his Intermediate Report in the above-entitled proceed-ing,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing, and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and finds merit in theRespondent's exceptions. Accordingly the Board adopts theTrial Examiner's findings and conclusions only to the extentconsistent herewith.On September 14, 1951, in an earlier proceeding involvingthese parties,: the Board found that the Respondent had refusedto bargain with the Union on and after November 4, 1950, inviolation of Section 8 (a) (5) and (1) of the Act, and issued theusual bargaining order.3 In that case the Board found, on thebasis of authorization cards obtained from the employees bytheUnion, that the Union on and after November 4, 1950,represented a majority of the employees, despite the fact thatitlost an election conducted by the Board on November 28,1950.4On October 22, 1951, 16 of the Respondent's 70 employeesstruck to compel compliance with the Board's order to bargain.On November 26, 1951, the Respondent and the Union executeda contract, which was to expire on June 1, 1952, and theRespondent thereafter complied with the remainder of theBoard's order.On April 22, 1952, the Union gave timely notice of certainproposed "changes" in the contract. On April 23, the Respondentadvised the Union that it did not intend to renew the contract.When the Union, on April 29, 1952, askedfor bargaining on anew contract, the Respondent stated, in effect, that it wouldnot bargain with the Union because it did not represent aiThe Respondent'srequest for oral argumentisherebydenied,because the record,including the exceptions and brief,in our opinion, adequately presentsthe issuesand posi-tions of theparties.ISquirrelBrand Co.. Inc., 96 NLRB 179.SThere hasbeen no courtreview ofthis order.A petitionfor reviewof the order, filed bytheRespondent,and a cross-petition for enforcement,filed by theBoard, were both dis-missedby the courtof appealson May 8, 1952,without prejudice, pursuant to agreement ofthe parties.4The electionwas set aside as a nullity for reasons indicated in the Board'sDecision,96 NLRB 179, 181.104 NLRB No. 41. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of the employees. On June 2, 1952, the Union filedthe charge in the instant case, and on August 11, at a conferencewith the Union and the General Counsel, the Respondent, whenconfronted with another request to bargain, asserted that itwould not act on the request because of the pending charge.A further request to bargain in a letter of August 11 wasignored by the Respondent.The Trial Examiner found on the foregoing facts that theRespondent violated Section 8 (a) (5) and (1) of the Act byrefusing to bargainwith the Union in April and August 1952.We disagree because we find, contrary to the Trial Examiner,that the Union did not represent a majority of employees inthe appropriate unit at these times.Inholding that the Union was the representative of themajority of the employees in the appropriate unit, the TrialExaminer relied upon the following considerations:(1) That the Union's majority status, having been establishedin the priorcase as existingon and after November 4, 1950,is presumed to continue until rebutted.(2) That the Board's bargaining order of September 14, 1951,was tantamount to a certification of the Union as bargainingrepresentativeof the employees and, as such, created apresumption that the Union continued to represent the majorityof employees until the contrary was shown.(3) That in the instant case there were no circumstancesoccurring after the Board's order of September 14, 1951,tending to rebut the foregoing presumption, or to justify anygood-faith doubt on the part of the Respondent that the Unionwas still the representative of the majority of the employeesin April and August 1952.We do not agree with the Trial Examiner or with ourdissenting colleagues that the September 14, 1951, bargainingorder is, or should be, tantamount to a certification of theUnion to the extent of applying a 1-year presumption of majoritys`tatus.5The Board's Decision and Order of September 14,1951, did not require or imply a factual determination thattheUnion represented a majority of the employees on thatdate. The function of the bargaining order was to require theRespondent to remedy its refusal to bargain with the Union onNovember 4, 1950, a date when, as determined by the Board,ithad in fact represented the majority of the employees. Thefact, if it be a fact, that the Union lost its majority statusbefore the Respondent complied with the Board's order oreven before the order issued would not affect the duty of theRespondent to remedy its past refusal to bargain. However,once the Respondent complied with the order of September 14,SContraryto the assertion of our dissenting colleagues,the Board has not unqualifiedlysaid that a bargaining order is tantamount in practice to a certification.What it has said inthe cases cited in footnote7 of thedissenting opinion is that a bargaining order is "often"or "in manyrespects"tantamount to a certification.Because of similarities in those cases,the Board required the beneficiaries of bargaining orders to be in compliance as would havebeen necessary in the case of a certification.But that does not mean that in all respects abargaining order necessarily has the same attributes as a certificate. SQUIRREL BRAND CO., INC.2911951, by bargaining in good faith and executing the contractwith the Union on November 26, 1951, the order had served itsremedial purpose. Unlike our dissenting colleagues, we areunable so to construe the statute as to accord vitality to anypresumption of majority status arising from that order, exceptfor the purpose of administering the contract signed by theparties pursuant to the compulsions of that order. The GeneralCounsel introduced absolutely no other evidence of the Union'smajority at the time of the refusal to bargain for the new con-tract at the end of April 1952. As such evidence of majorityis lacking, we find that the General Counsel has failed toestablish that the Union did in factrepresenta majority of theemployees at the time of the alleged refusals to bargain.Accordingly, we find, contrary to the Trial Examiner, thatthe Respondent did not violate the Act by its refusal to bargainwith the Union, and we shall dismiss the complaint.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the complaintagainst the Respondent, Squirrel Brand Co., Inc., be, and ithereby is, dismissed.Members Houston and Styles, dissenting:Contrary to our colleagues, we would affirm the finding oftheTrial Examiner that the Respondent refused to bargainwith the Union on or about April 29, 1952, and thereafter,thereby violating Section 8 (a) (5) and (1) of the Act.Itisnot disputed that the Respondent refused to bargainwith the Unionon orabout April 29, 1952, allegedlybecauseit no longer represented a majority of the employees. Laterbargaining overtures by the Union in August 1952 wererejected or ignored by the Respondent, the reason given forsuch rejection being the pendency of the complaint in theinstant case.The foregoing refusals to bargain all occurred within theperiod of 1 year following the issuance of the Board's order ofSeptember 14, 1951, in a prior case involving the sameparties, $ which order required the Respondent to bargainwith the Union upon request.The Trial Examiner held that the effect of the bargainingorder in this case was to place the Union in the same positionas a newly certified union which, under well- settled principles,would be conclusively presumed to retain its majority statusfor at least 1 year from the date of certification. We agree.6In that case the Board adopted the Trial Examiner's finding that the Union on November 4,1950,"and at all times since has been the exclusive representative"of the Respondent'semployees. (Emphasis added.) 292,DECISIONS OF NATIONAL LABOR RELATIONS BOARDInour view, a bargaining order, as the Board has fre-quently said, is "tantamount in practice to a certification,"'and should, therefore, like a certification, be deemed to fore-close the raising of any representation question fora periodof at least 1 year from the date of its issuance. The effectof the decision of the majority is, however, to give lessvitality to a Board finding in an unfair labor practice casethat a union represents a majority of the employees in theappropriate unit than would be given to a like finding in arepresentation case.With respect to the instant Union, theBoard found in its Decision of September 14, 1951, in theearlier unfair labor practice case, that the Union was theexclusive representative of the Respondent's employees onNovember 4, 1950, and at all times thereafter. This was ineffect a finding that the Union was the majority representativeon September 14, 1951, the date the bargaining order issued.We can see no reason in law or policy for giving less weightto such a finding than would be given to a certification.In treating a certification as foreclosing for a year anyattack on a union's majority status, the Board has sought toimpart a degree of stability to labor relations, recognizingthe importance of affording to certified unions an opportunityto concentrate on the job of collective bargaining for a periodlong enough to make such bargaining reasonably effective,free from the harrassment of organizational drives by rivalunions or other incursions on its strength. The Board has,moreover, regarded this 1-year period as a minimum periodfor insulating a certified union against rival claims eventhough the union has during that period had the benefit of acontract.In our opinion, there is equal, if notmore, reasonfor giving the same minimal protection to a union which, asin the instant case, is seeking recognition by an employer whohas already twice demonstrated his hostility to collectivebargaining. In such an atmosphere of tension and conflict,a stable situation cannot be established by giving a union lessprotection against attacks on its majority status than it wouldreceive in a representation proceeding, even absent any unfairlabor practices.For these. reasons, we would hold that the bargaining orderof September 14, 1951, herein, like a certificate, gave riseto a conclusive presumption that the Union continued for 1year from the date of the order to represent the majorityofRespondent's employees, and that the Respondent's refusalto bargain with the Union during that period was thereforeunlawful.7InMarshall and BruceCo., 75 NLRB90,96. the Board said:"Althoughthe presentproceeding does not involve the actual certification of a bargaining representative,an orderrequiring an employer to bargain collectivelywitha labor organization is often tantamountin practice to a certification of the latter as bargaining representative." See, also, The Cuff-man LumberCompany, Inc., 82 NLRB296, 299-300; Atlanta MetallicCasket Company, 91NLRB 1225, 1237.8 The Mengel Company. 80 NLRB705; BeldenBrick Co., 83 NLRB 465. SQUIRREL BRAND CO., INC.293Intermediate ReportSTATEMENT OF THE CASEThe above-captionedproceeding concerns allegations that Squirrel Brand Co.,Inc.,herein called Respondent,on or about April 23, 1952, April 29,1952, and August 11, 1952,and at all times thereafter,unlawfully refused to bargain with Local 348, Bakery and Con-fectioneryWorkers International Union of America, AFL, herein called the Union. Re-spondent denies that it unlawfully refused to bargain and asserts that it was under no obliga-tion to negotiate or bargain at the times material herein.A hearing was held before the undersigned on August 19. 1952, in Boston,Massachusetts,atwhich the General Counsel of the National Labor Relations Board and Respondent wererepresented by counsel and the Union by its business agent.After the close of the hearing,briefs were received from counsel for the General Counsel and from counsel for Respond-ent which have been considered in the preparation of this reportAfter careful consideration of the record the undersigned makes the following findingsof fact,i conclusions of law, and recommendations.1.THE BUSINESS OF THE RESPONDENTRespondent is a Massachusetts corporationwith itsplace of business located at Cambridge,Massachusetts,where it engages in the manufacture,sale,and distribution of salted nuts,peanut butter,nut candies,and related products.Itpurchases annually nut meats and otheritems used by it in its business to a value in excessof $ 100,000, over 90 percentof whichrepresents purchases outside theCommonwealth of Massachusetts. The annual dollarvolume of Respondent'ssales is in excessof $100,000, 80 percent of which representssales to customers outside Massachusetts.Respondent admits,and the undersignedfinds,that it is engaged in interstate commercewithin themeaning of the National Labor RelationsAct, asamended, hereincalled the Act.LABOR ORGANIZATION INVOLVEDRespondent admits and the undersigned finds thatthe Unionis a labor organization withinthe meaning of Section2 (5) of the Act.FACTS CONCERNING REFUSAL TO BARGAINThe unionorganizational campaign among Respondent's employeesbegan-on the morningofNovember 1, 1950.Shortly afternoon of that day the unionrepresentatives requestedrecognition of Respondentbutwere refusedThe Unionthereupon,on the same day, fileda petition for an electionin Case No 1-RC-1879. On November 4, 1950, having obtained 42authorizationcards--a majority of the employeesin the appropriate unit--the union rep-resentatives again requested recognition,and again were rebuffedby the Respondent.The partiesexecuted a consent-election agreementon November 16. 1950 Theelection,which was held on November 28, 1950, was lost by the Union. 2 The Unionfiled objections tothe conductof the election,and also fileda charge alleging8 (a) (1), (3),and (5)violationsof the Act. For thepurposes of hearing,the objectionsand the charge were consolidated.A hearing was held in April1951 before TrialExaminerC. W. Whittemoreof this Board.On May 22, 1951,Trial Examiner Whittemore issued his intermediate Report,finding thatthe Respondent had engaged in and was engaging in unfair labor practices within the meaningof Section 8 (a) (1), (3),and (5)of the Actand recommending that itbe orderedto cease anddesist therefrom and take certain affirmative action,including"upon request,bargaincollectivelywith" the Union.Itwas further recommended that the Board set aside theelectionwhichwas held onNovember 28, 1950. ConcerningRespondent's refusal to bargain,TrialExaminer Whittemore stated:5.The refusaltobargainThe complaint alleges, the Respondent does not contest and agreed at the consentelection in November 1950, and the Trial Examiner concludes and finds that a uniti At the hearing the parties entered into stipulations concerning the material facts in lieu ofadducing the facts through witnesses.2 These facts appear in the Board's Decision and Order reported in 96 NLRB 179. which wasincorporated herein as a part of the agreed statement of facts.2832300 -54 - 20 Z94DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Respondent'semployees appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act consists of the following;All production employees at its Cambridge plant, including the shipping room andtruck drivers,but excluding office and clerical employees,maintenance employees,professional employees, guards, watchmen, and all supervisors as defined in the Act.At the hearing there was introduced into evidence a list of female employees on thepayroll as of November 4, 1950, in the above unit, numbering 39. Also at the hearingGerrish [president of Respondent] read into the record the names of 31 male employeeslikewise in said unit Thus the total of all employees in the appropriate unit on November4, 1950, was 70.During the hearing counsel for the Respondent conceded the genuineness of signaturesand dates appearing on union authorization cards totaling 46. Of this total 42 bear datesof November 4 or earlier. The testimony of a union official is unrefuted that no re-vocations of such authorization cards have been received The Trial Examiner thereforeconcludes and finds that. (1) On November 4, 1950, a majority of the employees in theappropriate unit had designated the Union as their representative for the purposes ofcollective bargaining; and (2) on that date and at all times since then the Union was andhas been the exclusive bargaining representative of all employees in the appropriate unit.The Respondent's answer admits that on or about November 4 it refused and since thenhas continued to refuse to bargain collectively with the Union. As a witness, Gerrishadmitted that on November 6 he refused to agree to bargain with the Union even if in-spection by him of the authorization cards proved majority representation.It is un-disputed that on November 3 Gerrish told lannuzzi, official of the Union, that "I'llnever give your Union recognition."The Trial Examiner concludes and finds that on or about November 4, 1950, and atall times thereafter, the Respondent has refused to bargain collectively with the Unionas the exclusive representative of all employees in the appropriate unit. This conclusionisbased not only upon the factors set forth in the paragraph immediately above, butalso upon the Respondent's entire course of conduct designed to discourage unionactivity, as described in the preceding sections of this Report, including the discrimi-natory discharges, the increase in wages, and the acts of interference, restraint, andcoercion.Under circumstances here revealed, the Respondent may not with meritmaintain that it was privileged to insist upon and rely upon the outcome of an election,since it is plain that it used the interim period for the purpose of discouraging unionactivity.By thus refusing to bargain, the Respondent has interfered with, restrained,and coerced employees in the exercise of rights guaranteed by the Act.Itisfurther concluded and found that the Respondent's conduct, above described,constituted interference and restraint of employees in the exercise of their rights toengage inthe Board election of November 28, 1950. [ Footnotes omitted. ]Trial Examiner Whittenmore in the section of his Intermediate Report entitled "Conclusionsof law" stated, inter alia:3.Allproduction employees at the Respondent's Cambridgeplant,including theshipping room and truck drivers, but excluding office and clerical employees, mainte-nance employees, professional employees, guards, watchmen, and all supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act4.Local 348, Bakery and Confectionery WorkersInternationalUnion of America,A.F.L.,was on November 4, 1950. and at all times since has been, the exclusiverepresentative within the meaning of Section 9 (a) of the Act of all employees in theaforesaid unit for the purposes of collective bargaining.5.By refusing to bargain collectively with the said Union as the exclusive bargain-ing representative of the employees in the appropriate unit the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe ActRespondent filed exceptions to Trial Examiner Whittemore's Intermediate Report, anda supporting briefOn September14,1951,the National Labor Relations Board entered its Decision andOrder adopting the findings,conclusions,and recommendations of Trial Examiner Whitte-more,with specified additions and modifications.Withrespect to Respondent's refusalto bargain,the Board stated: SQUIRREL BRAND CO., INC.2953.The Trial Examiner found,and we agree,that on or about November 4, 1950,and at all times thereafter,the Respondent has refused to bargain collectively withthe Union,in violation of Section 8 (a) (5) of the Act.As indicated above, the union organizational campaign began on the morning of November1,1950.Shortly after noon of that day the union representatives requested recognitionof President Gerrish but were refused.The Union thereupon,on the same day, filed apetition for an election in Case No.1-RC-1879 On November 4, 1950, having obtained42 authorization cards --amajority of the employees in the appropriate unit - - theunion representatives again requested recognition,and again were rebuffed by theRespondent.The parties executed a consent election agreement on November 16, 1950.The election,which was held on November 28, 1950,was lost by the Union.It is clear from the record that immediately upon the inception of the Union's organiz-ing campaign,the Respondent embarked on a campaign of unfair labor practices, whichincluded surveillance,a unilateral wage increase,threats of reprisal,promise ofbenefits, and discriminatory discharges.Moreover,on November 3, President Gerrishtold the union organizer that "i'll never give your Union recognition."Under these circumstances,and on the basis of the entire record,we are convincedthat the Respondent did not withhold recognition of the Union on November 4, 1950,becuase of a good faith doubt of the Union's majority.We find,on the contrary, thatthe Respondent's refusal to recognize the Union on November 4, 1950,and thereafter,was motivated by a desire to gain time in which to destroy the Union's majority, andby a rejection of the collective bargaining principle.4The Respondent contends that by proceeding with the election on November 28,1950,with knowledge of the Respondent's interference with the election, the Unionwaived its right to have the election set aside.We find no merit in this contention Apartfrom the fact that the waiver doctrine has no application to a situation such as in theinstant case where the coercive conduct continued up to the eve of the election,we findthat no genuine question concerning representation existed at any time by reason of theRespondent'sbad faith in refusing to recognize the Union. We therefore regard theelection as a nullity and shall set it aside.[Footnotes omitted. ]The Board's order directs,inter alia,that Respondent shall(1) Cease and desist from0(b) Refusing,upon request,to bargaincollectively with Local 348, Bakery and Con-fectioneryWorkers InternationalUnion of America, A.F L., asthe exclusive repre-sentative of all its employees in the appropriate unit with respect to rates of pay,wages,hours of employment,or other conditions of employment.0(2) Take the following affirmative action....0(d) Upon request, bargain collectively with Local 348, Bakery and ConfectioneryWorkers International Union of America, A_F. L., as the exclusive representative ofallitsemployees in the appropriate unit as found in the Intermediate Report, andembody any understanding reached in a signed agreement.On October5, 1951, Respondent filed,in the United States Court of Appeals for the FirstCircuit,a "Petition to Review and Set Aside the Board's Decision and Order"and theBoard'sanswer thereto and request for enforcement was filed on November13, 1951.In the meantime,on October 22, 1951, 16 employees of the Respondent, all being membersof the Union,engaged in a strike against the Respondent and actively picketed the Respond-ent's premises for the purpose of compelling the Respondent to bargain collectively withthe Union.While the strike,with its attendant picketing,was in progress, the Respondent,as a step toward compliance with the order of the Board,and the Union negotiated relativetoa collective-bargaining agreement.On November26, 1951,Respondent and the Unionexecuted a contract effective as of November29, 1951, which by itsterms was"to con-tinue in full force and effect until June 1st, 1952.Should either party desire to change at 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe end of this agreement,thirty days'notice shall be given by the party desiring suchchange."By letter dated April 22, 1952. the union business agent advised Respondent:In accordance with Expiration Clause of the existing agreement between the Companyand the union,you are hereby notified that we desire changes and amendments to theexisting agreement.Listed below are the proposed changes:Article 1--The Union Shop. 3Article 2- -Elimination of all piece work rates.Article 3--Overtime shall be paid for over 8 hours in one day and over 40 hrs in one week.Article 4--All employees to receive 3 weeks vacation with pay.Article 5--Wages--All employees to receive a 25¢ per hour wage increase.Article 6--Holidays- -All employees to receive 12 paid holidays.May I hear from you in the very near future in regard to the changes.By letter dated April 23, 1952, Respondent,through its attorney,advised the Union:Please be advisedthat it isthe desire of SquirrelBrand Companyto affect the ter-minationof its contract with you as of June 1. 1952,in accordancewith the termsset out in Paragraph# 11 ofsuch contractwhichwas executed on November26, 1951.On or about April 29, 1952,the business agent of the Union requested Respondent's counsel,as representative of the Respondent,to bargain relative to a new contract.The counsel statedthat upon the expiration of the contract on June 1, 1952,the Respondent would refuse to re-cognize or bargain with the Union because it did not represent a majority of the Respondent'semployees.On June 2, 1952,the Union filed the charge involved herein.On August 1. 1952,the complaintinvolved herein together with a notice of hearing scheduling this matter for hearing onAugust 15.1952, was issued.On August 11, 1952,while counsel for Respondent and counsel for the General Counselwere conferring in the latter's office, a letter from the Union,dated August 8, 1952, wasdelivered by registered mail at the office of counsel for Respondent.This letter statedLocal#348 of the Bakery and Confectionery Workers International Union of Americarequests that you immediately set a date and time to negotiate a new contract relativeto the Squirrel Brand members of Local #348.At the conference on August 11, 1952,the aforementioned letter of August 8, 1952, wasdiscussed and counsel for the General Counsel asked the union representative present torequest verbally that a new contract be negotiated.Respondent's counsel answered that hecould not either refuse or accede to the request because of the pendency before this Boardof the current complaint.By letter dated August 11, 1952,received by Respondent's counsel on August 12, 1952,the Union advised Respondent's counsel:Local 348 of the Bakery and Confectionery Workers' International Union of Americarequests that you immediately set a date and time for a conference for the purposeof negotiating a new contract relative to the Company's employees who are in thecollective bargaining unit represented by this Union.iPlease note that in the letter sent to you under date of August 8th 1952 we inadvertentlyreferred to the Squirrel Brand Members of Local#348. We intended the bargainingconference to pertain to the Squirrel Brand employees represented by this Union.3 The contract states "any regular employee who is a member of the Union in good standingas of the start of work on November 29, 1951, shall,as a condition of continued employment,maintain such membership in the Union during the life of this agreement. The Company shallinstruct its superintendent,foremen and employees engaged in a supervisory capacity to co-operate in every proper and lawful way to assist in retaining members in the Union."41twas agreed at the hearing herein that this was the same request for negotiation thatwas made orally on August 11, 1952. SQUIRREL BRAND CO., INC.297There was no reply to the Union's letter dated August 11, 1952. It appears from the remarksof counsel made at the hearing herein that the parties considered this letter a repetitionof the oral request of August 11, 1952, and that no reply other than that given on August 11was anticipated.ConclusionsThe Act makes it an unfair labor practice for an employer"to refuse to bargain collective-lywith the representative of his employees, subject to the provisions of section 9 (a)."Section 9(a)provides that representatives designated or selected for the purposes ofcollective bargaining by a majority of the employees in an appropriate bargaining unit shallbe the exclusive representative of all employees in such unit.It thus appears that before there can be an unlawful refusal to bargain, two initial condi-tions must be met, namely:(1) The unit for which the union seeks to bargain must be appropriate.(2) The union must represent a majority of employees in this unit.As noted above, the Board adopted Trial Examiner Whittemore's findings that a unitof Respondent's employees appropriate for the purposes of collective bargaining within themeaningof the Act consists of:All production employees at its Cambridge plant, including the shipping room and truckdrivers, but excluding office and clerical employees inaintenance employees, professionalemployees, guards, watchmen, and all supervisors as defined in the Act.The Board also adopted Trial Examiner Whittemore's findings:(1) On November 4, 1950, a majority of the employees in the appropriate unit haddesignated the Union as their representative for the purposes of collective bargaining,and (2) on that date and at all times since then the Union was and has been the exclu-sive bargaining representative of all employees in the appropriate unit.In the proceeding before Trial Examiner Whittemore, Respondent contended, as it apparentlydoes herein, that because of the outcome of the election of November 28, 1950, it was priv-ileged to refuse to bargain with the Union because of good-faith doubt of the Union's major-ityThis contention was rejected by the Trial Examiner and by the Board. In addition, theBoard in its Decision and Order found that "no genuine question concerning representationexisted at any time" and that the election was a "nullity."5The record before the undersigned does not contain any additional evidence indicatingthe basis for Respondent's assertion that the Union after June 1, 1952, did not representa majority, except for the fact:That on October 22, 1951 16 employees of the Respondent, all being members of theUnion, engaged in a strike against the Respondent and actively picketed the Respondent'spremises for the purpose of compelling the Respondent to bargain collectively with theUnionThe mere fact that only 16 of 70 employeesengaged inthe strike and picketing does notestablish a lack of interest in being represented by the Union Numerous circumstances,not connected with representation, may have affected participation in this activity. For example,inview of Respondent's prior unfair labor practices (especially its discriminatory dis-charges) employeesmay have feared reprisals for such activity. (See Franks Bros v.N.L.RB., 321 U. S. 702, 704.)The law is well settled that where a union has been designated as the bargaining agentby a majority of the employees its majority status is presumed to continue until circum-stances appear which rebut that presumption and justify an employer to refuse to bargain.Medo Photo Supply Corp. v. N.L.R.B., 321 U. S. 678; Franks Bros. v. N.L.RB., 321 U. S.5The undersigned deems himself bound by the Board's findings and rulings in the priorproceeding.At the hearing Respondent agreed that these matters should not be relitigatedherein. 29 8DECISIONSOF NATIONALLABOR RELATIONS BOARD702;N.L.R.B.v.Tower Hosiery Mills, 180 F 2d 701(C.A.4) and cases cited therein 6Also a Board order which requires an employer to bargain with a designated union, ineffect places the union in a position of a newly certified bargaining representative and istantamount to a certification of the union as bargaining representative(see Marshall andBruce Co.,75 NLRB 90)and must be permitted to exist and function for a reasonable periodinwhich it can be given a fair chance to succeed(see Franks Bros.v. N.L.R.B,321 U. S.702, and N.L.R.B. v Tower Hosiery Mills,180 F.2d 701).Thus it appears that Respondent was obliged to bargain with respect to conditions ofemployment after June 1. 1952,absent circumstances justifying a refusal to do so.As noted above,the Board found(on September 14, 1951)that the Union represented amajority on November 4, 1950,and that there were no circumstances rebutting the pre-sumption that its majority status continued or justifying a claim of good-faith doubt of theUnion'smajority.Furthermore,the undersigned believes and finds,on the basis of therecord herein,that no such circumstances existed after the date of the events discussedin the Board's Decision and Order.Respondent contends,in substance, that the effects of its violations of the Act have beendissipated by the contract(by compliance with the Board's order of September 1951) ef-fective November 29, 1951,and that after its expiration Respondent was privileged to refusetobargain unless shown current proof of majority This contention is without merit. Asnoted above,the statute requires that an employer be not permitted to go behind the major-ity status of the designated representative until circumstances appear indicating a revoca-tion of the authority given the bargaining agent.Surely,neither the Board's Decision andOrder nor the contract indicates such a revocation.The mere fact that only 16 employeesengaged in the strike and picketing is not sufficient,under all the circumstances herein,to warrant a finding of such revocation or a finding of good-faith belief that such was thecase.Furthermore,to honor Respondent's claim would in effect approve its contention,made in the prior case and rejected therein, that because of the outcome of the electionofNovember 28, 1951, it was privileged to refuse to bargain,would permit Respondent,by its own conduct,to "disestablish"the Union as the bargaining representative and wouldallow Respondent"to profit by its own wrong."An issue was also raised as to whether the Board's order of September 14, 1951, per se,continuedRespondent'sobligation to bargain after June 1, 1952.However,the undersignedbelieves this issue not important to a decision herein and,in view of the foregoing, is notresolving this issue.(See N.L.R.B. v.Jarka Corporation of Philadelphia,198 F. 2d 618(C. A. 3).)Respondent seems to contend,in this case, that the Union's requests to bargain werenotmade upon a proper company official.However,the record reveals that Respondent'sattorney had at least ostensible authority to receive bargaining requests and was a properperson to whom to address such requests.7Furthermore,prior to the hearing herein, Re-6 In the Medo case Chief Justice Stone said:The Statute guarantees to all employees the right to bargain collectively through theirchosen representatives.Bargainingcarried on by the employer directly with the em-ployees,whether a minority or majority, who have not revoked theirdesignation of abargaining agent,would be subversive of the mode of collective bargaining which thestatute has ordained. [P. 684]... orderly collective bargaining requires that the employer be not permitted to gobehind the designated representatives ... prior to such a revocation.[P. 685]0Petitioner cannot, as justification for its refusal to bargain with the Union, set up thedefection of Union members which it has induced by unfair labor practices, even thoughthe result was that the Unionno longerhad the support of a majority. It cannot thus. byits own action, disestablish the Union as the bargaining representative of the employees,previously designated as such of their own free will. [P. 687]7 In addition to the facts outlined above, the record reveals that by letter dated June 5, 1952,Respondent advised this Board, interalia, its attorney "representsour companyin matterspertaining to labor relations." SQUIRREL BRAND CO., INC.299spondent did not assert any lack of authority on the part of its attorney as a ground forrefusing to bargain(see James Thompson & Co., Inc., 100 NLRB 456)Respondent asserts that it was justified in refusing to bargain in August 1952 in viewof the pendency of this proceeding.This contention is without merit. (See Union Carbide andCarbon Corp , 100 NLRB 689.) The evidence does not reveal that employees in the unitfreelyrevoked their designation of the Union as their bargaining agent and there is noevidence that Respondent was faced with conflicting claims as to representation.In short,the evidence does not reveal that a question concerning representation of employees everexistedor that Respondent questioned the Union'smajority status in good faith.In sucha situation Respondent's position,that it was entitled to await the results of this proceeding,is not indicative of an acceptance of the principle of collective bargaining but rather reflectsan attempt to utilize an apparent,though not actual,opportunity to capitalize upon its illegalconduct and thus postpone performance of its statutory obligation to bargainULTIMATE FINDINGS AND CONCLUSIONSInview of the foregoing,and upon consideration of the entire record,the undersignedfinds and concludes that:(1)Respondent is engagedin commerce within themeaningof the NationalLabor RelationsAct, asamended(2) Local 348, Bakery and Confectionery WorkersInternationalUnion of America, AFL,is a labor organizationwithinthe meaningof Section 2 (5) of the Act(3) The following employees of Respondent constitute a unit appropriate for the purposesof collectivebargainingwithin themeaningof Section 9 of the ActAll production employees,including the shipping room and truckdrivers,but excludingoffice and clerical employees,maintenance employees,professional employees,guards,watchmen,and all supervisors as defined in the Act(4) On November 4, 1950, a majority of the employees in the aforementioned unit haddesignated the Union as the.:representative for the purpose of collective bargaining andon that day and at all times since the Union has been the exclusive bargaining representativeof all the employees in the aforementioned appropriate unit.(5) On or about April 29,1952,and at all times thereafter, Respondent unlawfully refusedand has continued to refuse to bargain collectively with the Union as the representative ofthe employees in the unit heretofore found appropriate(6) By the aforesaid refusal to bargain Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of the Act.THE REMEDYSince it has been found that Respondent has engaged in unfair labor practices,itwillbe recommended that Respondent take the action hereinafter specified in order to effectuatethe policies of the Act[Recommendations omitted frompublication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTengage in any acts in any manner interfering with the effortsof Local348, Bakery and Confectionery Workers International Union of America,AFL, to negotiatefor or represent the employees in the bargaining unit described below.WE WILL bargaincollectively upon request with the above-named union as the exclusiverepresentative of all employees in the bargaining unit described below with respect torates of pay,hours of employment, or other conditions of employment,and if an under-standing is reached,embody such understanding in a signed agreement. The bargainingunit is: 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production employees,including the shipping room and truckdrivers,but excludingoffice and clericalemployees,maintenance employees,professional employees,guards,watchmen,and all supervisors as definedin the Act.All our employees are free to become or remain members of the above-named union or anyother labor organization.SQUIRRELL BRAND CO., INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced,or covered by any other materialARVIN INDUSTRIES, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS, AFL, Petitioner. Case No. 35-RC-863.April 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John W. Hines,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegateditspowers in connectionwith this caseto a three-memberpanel [Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, for the followingreasons:The Petitionerseeks a unitof production and maintenanceemployees at the Employer's operationsin Franklin, Indiana.The Employer and Franklin Industrial Workers Union, theIntervenor herein, contend that their current contract operatesas a bar to the instant petition. The Petitioner alleges thatthe contractisnota bar (1) because its petition was filedtimely and (2) because the contract contains an unlawfulunion-security clause.Since 1945, after Board certification of the Intervenor, theEmployer}, and the Intervenor have negotiateda series ofbargaining contracts. In February 1950, the parties enteredInto a contract with an expiration date of February 28, 1953,tBefore July 1950 the Employer operated under the name of Noblitt Sparks Industries, Inc.104 NLRB No. 42.